United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1952
                        ___________________________

                                     Vivek Shah

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Charles E. Samuels, Jr., D.S.C.C. Administrator, sued in his official capacity;
  United States of America; Jose A. Santana, DSCC Administrator (originally
                                 named as Doe)

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: August 13, 2015
                             Filed: August 18, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
     In this interlocutory appeal in a pro se action under Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), federal inmate
Vivek Shah challenges the district court’s1 denials of preliminary injunctive relief.

        After careful review of the record and the parties’ arguments on appeal, we
conclude that the district court did not abuse its discretion in denying injunctive
relief, because Shah did not show a clear threat of irreparable harm. See 28 U.S.C.
§ 1292(a)(1) (appellate jurisdiction); H&R Block Tax. Servs. LLC v. Acevedo-Lopez,
742 F.3d 1074, 1077 (8th Cir. 2014) (standard of review); Dataphase Sys., Inc. v.
C.L. Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc) (setting forth relevant
factors to be considered in determining whether preliminary injunction should issue).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-